Citation Nr: 0704855	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-12 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
lumbosacral strain, currently evaluated as 40 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from September 
1956 to September 1958.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In February 2004, the veteran raised a claim for entitlement 
to service connection for muscle injuries due to a back brace 
necessitated by service-connected chronic lumbosacral strain.  
This issue is referred to the RO for action deemed 
appropriate. 

The appeal as to the issues of an increased rating for 
chronic lumbosacral strain and service connection for 
degenerative disc disease of the lumbar spine is remanded to 
the RO via the Appeals Management Center, in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for degenerative disc disease of the 
lumbar spine was denied by an unappealed October 1994 Board 
decision.  An unappealed January 2002 rating decision did not 
find new and material evidence sufficient to reopen the claim 
for entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Evidence associated with the claims file since the 
unappealed January 2002 rating decision does raises a 
reasonable possibility of substantiating the claim for 
entitlement to service connection for degenerative disc 
disease of the lumbar spine.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine is new and material, and therefore, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2006).  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that this law does not preclude the Board from adjudicating 
the issue involving the veteran's claim to reopen the 
veteran's claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the veteran's claim.  As such, this decision 
poses no risk of prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).

In an October 1994 Board decision, the Board denied service 
connection for degenerative disc disease of the lumbar spine 
because such injury was not incurred in or caused by active 
military service and was not secondary to the 
service-connected lumbosacral strain.  The Board decision is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).  In March 
2001, the veteran filed a claim to reopen his claim of 
entitlement to service connection.  In a January 2002 rating 
decision, the RO did not find new and material evidence to 
reopen the veteran's claim because the evidence was 
essentially duplicative of the evidence previously 
considered.  The veteran appealed this decision.  In a March 
2003 statement of the case, the RO found new and material 
evidence to reopen the veteran's claim, but denied service 
connection 


because degenerative disc disease was not incurred in or 
aggravated by service.  In May 2003, the veteran withdrew his 
appeal of this issue.  Accordingly, the January 2002 rating 
decision was final based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2006).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  New and material evidence 
can be neither cumulative, nor redundant, of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  "New" evidence 
means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156(a).  

Evidence of record at the time of the January 2002 rating 
decision includes the veteran's service medical records which 
noted a chronic low back strain.  Several x-rays during 
service indicated a normal lumbosacral spine.  Post-service 
discharge, an October 1958 VA x-ray showed no evidence of 
fracture, dislocation, or other bone or joint disease.  An 
August 1963 VA x-ray showed mild biconcave deformities of 
lumbar vertebral bodies consistent with disc changes, 
apparently developmental variations.  In an August 1971 VA 
record, the veteran reported that a slipped disc was 
diagnosed during service.  A March 1972 VA x-ray showed no 
demonstrable evidence of bone or joint pathology.  A December 
1981 private x-ray showed early degenerative changes of the 
lumbosacral spine.  In a February 1982 VA examination, there 
was chronic lumbosacral strain, with recurrent injury and 
aggravation of disc pathology.  An x-ray showed 
osteoarthritis.  

In a December 1990 letter, a private physician diagnosed 
degenerative disc disease of the lumbar spine.  An x-ray 
showed mild disc space narrowing of L5-S1 mild bilateral 
facet arthritis, and degenerative osteophytosis.  A January 
1991 private medical record impression was degenerative disc 
disease L5-S1.  In a May 1991 VA examination, there was 
degenerative disk disease of L4-L5 and L5-S1 by 


history.  An x-ray showed minimal to mild spurring at L5-S1 
with disc space maintained.  A November 1992 VA examination 
diagnosed chronic back strain.  An April 1993 VA examination 
diagnosis was lumbar spine degenerative changes, resulting in 
mechanical low back pain.  A December 1999 private magnetic 
resonance imaging examination showed generalized degenerative 
disc signal loss, prominent annulus at L3-L4 and L4-L5, 
central disc protrusion at L5-S1, no significant canal 
stenosis, hemangioma noted in the body of L1, and foraminal 
compromise, right L4-L5 and L5-S1 and left L5-S1.  

A February 2000 VA examination showed chronic lumbosacral 
strain and degenerative joint disease of L3-L4.  A July 2000 
private record diagnosed lumbar spine degenerative joint 
disease and lumbar strain.  A September 2000 private record 
noted electrical evidence of mild chronic L5 radiculopathy or 
other intraspinal canal process.  In a February 2001 letter, 
a private physician opined that degenerative disc disease of 
L5-S1 was due to service because, per the veteran, a disc 
problem was diagnosed during service.  

Evidence of record submitted since the January 2002 rating 
decision includes a March 2003 VA examination that diagnosed 
degenerative disk disease of the lumbar spine.  The examiner 
opined that this disease was not related to service because 
although there was a back injury during service, there were 
also normal x-rays at that time, and considerable time had 
passed between service and the diagnosis.  In a July 2003 
private medical record, R. P. M., M.D., diagnosed 
degenerative disc disease at L4-5 and L5-S1.  Dr. M. reported 
that the veteran had indicated that he had a long history of 
low back pain that he attributed to injuries back to the 
1950's when he was in the military.  Dr. M. concluded that 

[i]t is my impression this is a patient 
with low back pain and degenerative disc 
disease.  Certainly there is some 
evidence that he has symptomatology 
dating back to the 1950's.  I reviewed 
his rating sheet from 1958, which 
indicates that the patient does have a 
chronic 


lumbo-sacral strain.  Copies of medical 
records dating back to 1957 indicate that 
the patient was seen for back pain.  

My final impression is that this is a 
patient with degenerative disc disease 
and long-standing low back pain.

Historically, this appears to emanate 
from his military activities.  I base 
this on the patient's history, his 
medical records as well as his physical 
examination findings and radiographic 
findings.

Additional VA medical records from March 2003 to March 2004 
diagnosed osteoarthrosis and disc displacement.  

The Board finds that this evidence is new because it was not 
previously submitted to VA.  The evidence is also material 
because it includes a private physician opinion that the 
veteran's degenerative disc disease is related to his 
military service.  The evidence is material because it 
relates to an unestablished fact necessary to substantiate 
the claim, whether there is a relationship between the 
veteran's disability and his active military service.  The 
evidence is not cumulative or redundant and raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Accordingly, the veteran's claim for 
service connection for degenerative disc disease of the 
lumbar spine is reopened.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for degenerative disc 
disease of the lumbar spine is reopened; the claim is granted 
to this extent only.



REMAND

Although substantial development has been completed regarding 
this appeal, the Board finds that additional development is 
required for a complete consideration of the issues on 
appeal.  

With respect to the claim for entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
although a March 2003 VA examiner opined that  the veteran's 
degenerative disc disease was not related to his active 
military service, the examination did not taken into account 
the recent private physician's opinion.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist 
includes the duty to conduct a thorough and contemporaneous 
examination of the veteran).  

Moreover, in an October 2003 report of contact, the veteran 
appeared to allege entitlement to service connection for 
degenerative disc disease based on wearing a back brace 
required by his service-connected lumbosacral strain.  This 
assertion has not yet been addressed in any RO rulings or by 
the VA examiner and may be intertwined with the claim for 
entitlement to service connection for degenerative disc 
disease based on inservice incurrence.  Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (holding that issues are 
inextricably intertwined and must be considered together when 
a decision concerning one could have a significant impact on 
the other).  

With respect to the claim for entitlement to an increased 
evaluation for lumbosacral strain, the most recent VA 
examination was in March 2003.  Although in the absence of 
assertions or evidence that the disability has undergone an 
increase in severity since the time of the last examination, 
the passage of time since an otherwise adequate examination 
does not necessitate a new examination, the Board finds that 
a new examination is necessary as the examination did not 
address the veteran's functional limitation due to 
lumbosacral strain.  See VAOPGCPREC 11-95, 60 Fed. Reg. 
43,186 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).  


The examination also did not address whether any of the noted 
neurological findings were due to the lumbosacral strain or 
to another nonservice-connected disorder.  Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may 
be required if record before the Board contains insufficient 
medical information for evaluation purposes).

Moreover, the most recent VA treatment records are dated 
March 2004.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (noting that if VA treatment records that are material 
to the issue are not in the claims file, remand is required 
to obtain the record, because VA is deemed to have 
constructive knowledge of documents generated by VA agents or 
employees).  Any additional and more recent records must be 
obtained.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appropriate VA 
Medical Center and obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran's lumbosacral strain and lumbar 
spine degenerative disc disease.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact must 
clearly be documented in the claims file.

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the current 
severity of the veteran's service-
connected lumbosacral strain.  The 
orthopedic examiner must conduct range of 
motion studies on the lumbosacral spine, 
to specifically include forward flexion, 
extension, left and right lateral flexion, 
and left and right lateral rotation.  The 
examiner must note 


if there is ankylosis of the entire 
thoracolumbar spine, or whether the entire 
spine is fixed in flexion or extension.  
The examiner must first record the range 
of motion observed on clinical evaluation, 
in terms of degrees.  If there is clinical 
evidence of pain on motion, the orthopedic 
examiner must indicate the degree of 
motion at which such pain begins.  Then, 
after reviewing the veteran's complaints 
and medical history, the orthopedic 
examiner must render an opinion, based 
upon his or her best medical judgment, as 
to the extent to which the veteran 
experiences functional impairments, such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc.  Objective evidence 
of loss of functional use can include the 
presence or absence of muscle atrophy 
and/or the presence or absence of changes 
in the skin indicative of disuse due to 
the service-connected lumbosacral strain.  
The examiner must also provide an opinion 
on whether the veteran's complaints of 
pain and any demonstrated limitation of 
motion are supported by the objective 
evidence of lumbosacral pathology.  The 
examiner must also provide an opinion on 
whether there are any neurological 
manifestations caused only by the 
veteran's lumbosacral strain.  If an 
opinion cannot be provided without resort 
to speculation, it must be noted in the 
examination report.  A complete rationale 
for all opinions must be provided.  Any 
report prepared must be typed.

3.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the etiology of the veteran's 
degenerative disc disease of the 
lumbosacral spine.  The 


claims folder, including a copy of this 
remand, must be made available to the 
examiner.  Any indicated tests and studies 
must be accomplished and all clinical 
findings must be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must provide an opinion, in light 
of the examination findings and the 
service and post service medical evidence 
of record, whether the degenerative disc 
disease was caused or aggravated by the 
veteran's military service.  In addition, 
the examiner must opine whether the 
degenerative disc disease was caused or 
aggravated by the veteran's use of a back 
brace, due to the service-connected 
lumbosacral strain.  If an opinion cannot 
be provided without resort to speculation, 
it must be noted in the examination 
report.  The rationale for all opinions 
expressed must be provided.  The report 
prepared must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 


remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


